
	
		I
		111th CONGRESS
		1st Session
		H. R. 1349
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mr. Perlmutter (for
			 himself and Mr. Lucas) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To establish the Federal Accounting Oversight Board to
		  approve and oversee accounting principles and standards for the purposes of the
		  Federal financial regulatory agencies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Accounting Oversight Board Act of
			 2009.
		2.The Federal
			 Accounting Oversight Board
			(a)EstablishmentThere is hereby established the Federal
			 Accounting Oversight Board (hereinafter in this Act referred to as the
			 FAOB).
			(b)Duties
				(1)Approval of
			 accounting policyThe FAOB
			 shall approve and oversee accounting principles and standards for purposes of
			 the Federal financial regulatory agencies and reporting requirements required
			 by such agencies. In approving and overseeing such accounting principles and
			 standards, the FAOB shall consider—
					(A)the extent to
			 which accounting principles and standards create systemic risk exposure
			 for—
						(i)the
			 United States public;
						(ii)the
			 United States financial markets; and
						(iii)global financial
			 markets;
						(B)the extent to
			 which various accounting principles and standards resolve questions concerning
			 liquid and illiquid instruments;
					(C)whether certain accounting principles and
			 standards should apply to distressed markets differently than well-functioning
			 markets;
					(D)the balance
			 between investors’ need to know a value of a company or financial institution’s
			 balance sheet at any given time versus financial regulators’ responsibility to
			 examine a company or financial institution’s capital and value on both a
			 liquidation and going concern basis;
					(E)the accuracy and
			 transparency of financial statements;
					(F)the ability of
			 investors and regulators to accurately judge the current and long term
			 financial condition of companies and financial institutions from their
			 financial statements;
					(G)the need for
			 accounting principles and standards to take into account the need for financial
			 institutions to maintain adequate reserves to cover expected losses from assets
			 held by such institution;
					(H)the extent to
			 which accounting principles and standards can improve the usefulness of
			 financial reporting by focusing on the characteristics of relevance and
			 reliability and on the qualities of comparability and consistency;
					(I)the extent to
			 which such principles and standards can be kept current to reflect changes in
			 methods of doing business and changes in the economic environment; and
					(J)any other factors
			 that the FAOB considers appropriate.
					(2)Consultation and
			 public comment
					(A)In
			 generalIn carrying out its
			 duties, the FAOB may consult with such organizations or entities as the FAOB
			 believes to be appropriate, including, but not limited to, the Financial
			 Accounting Standards Board, the International Accounting Standards Board, or
			 the Public Company Accounting Oversight Board.
					(B)Consultation;
			 Public commentThe FAOB shall, before approving a specific
			 accounting principle or standard—
						(i)solicit input from financial regulators on
			 the principle or standard, including from the Comptroller of the Currency, the
			 Director of the Office of Thrift Supervision, the Federal Housing Finance
			 Agency, the Administrator of the National Credit Union Administration, the
			 President of the National Association of Insurance Commissioners, and the
			 Chairman of the Commodities Future Trading Commission; and
						(ii)provide the
			 public with an opportunity to comment on the principle or standard.
						(C)Safety and
			 soundness considerationsIf
			 any Federal financial regulatory agency determines that any accounting
			 principle or standard approved by the FAOB, or any accounting principle or
			 standard in effect on the effective date of this Act, has an adverse effect on
			 the safety and soundness of the entities it regulates, the health of the United
			 States financial system, or the United States economy, the agency may request
			 authorization from the FAOB to review such accounting principle or standard for
			 the agency, and the FAOB shall determine whether the standard or principle
			 should continue to be applied or instead removed on either a temporary or
			 permanent basis. The FAOB shall have 30 days or such additional time as it may
			 need up to 180 days to review and act on such request. The agency may exercise
			 discretion in ignoring the principle or standard on an emergency or temporary
			 basis for up to 30 days unless otherwise extended by FAOB. The FAOB shall also
			 consider whether any change authorized under this paragraph should be
			 permanently approved by the FAOB as an accounting principle or standard.
					(3)ReportsThe FAOB shall, not less often than yearly,
			 compile a report on the accounting principles and standards that the FAOB has
			 reviewed and approved either temporarily or permanently, and—
					(A)submit such report
			 to the Congress;
					(B)submit such report
			 to the Financial Accounting Standards Board;
					(C)submit such report
			 to the International Accounting Standards Board; and
					(D)make such report
			 available to the public on a website.
					(c)Membership
				(1)In
			 generalThe FAOB shall consist of five members:
					(A)The Chairman of
			 the Board of Governors of the Federal Reserve System.
					(B)The Secretary of
			 the Treasury.
					(C)The Chairman of
			 the Securities and Exchange Commission.
					(D)The Chairman of
			 the Federal Deposit Insurance Corporation.
					(E)The Chairman of
			 the Public Company Accounting Oversight Board.
					(2)ChairmanThe Chairman of the Board of Governors of
			 the Federal Reserve System shall serve as the chairman of the FAOB.
				(d)Funding
				(1)Annual
			 budgetThe FAOB shall
			 establish a budget for each fiscal year.
				(2)Source of
			 fundsThe budget of the FAOB shall be payable from annual support
			 fees, in accordance with this subsection.
				(3)Annual support
			 fee for the FAOB
					(A)Establishment of
			 feeThe FAOB shall establish
			 a reasonable annual support fee (or a formula for the computation thereof), as
			 may be necessary or appropriate to establish and maintain the FAOB. Such fee
			 may also cover costs incurred in the FAOB's first fiscal year (which may be a
			 short fiscal year), or may be levied separately with respect to such short
			 fiscal year.
					(B)AssessmentsThe rules of the FAOB under subparagraph
			 (A) shall provide for the equitable allocation, assessment, and collection by
			 the FAOB (or an agent appointed by the FAOB) of the fee established under
			 subparagraph (A), among registered public accounting firms, allowing for
			 differentiation among classes of firms, as appropriate.
					(4)Limitation on
			 feeThe amount of fees collected under this subsection for a
			 fiscal year on behalf of the FAOB shall not exceed the recoverable budget
			 expenses of the FAOB (which may include operating, capital, and accrued items),
			 referred to in paragraph (2).
				(5)Fee requirement
			 for registration by the Public Company Accounting Oversight
			 BoardSection 102 of the Sarbanes-Oxley Act of 2002 (15 U.S.C.
			 7212) is amended by adding at the end the following new subsection:
					
						(g)Annual fee To
				support the Federal Accounting Oversight BoardIn addition to any other fees required by
				this title, a registered public accounting firm shall pay the annual support
				fee allocated to the registered public accounting firm under section 2(d) of
				the Federal Accounting Oversight Board Act of
				2009.
						.
				(6)Start-up
			 expensesFrom the unexpended balances of the appropriations to
			 the Security and Exchange Commission for fiscal year 2009, the Secretary of the
			 Treasury is authorized to advance to the FAOB funds not to exceed the amount
			 necessary to cover the expenses of the FAOB during its first fiscal year (which
			 may be a short fiscal year).
				(e)Pay; Travel
			 expensesMembers of the FAOB shall not receive any additional
			 pay, allowances, or benefits by reason of their service on the FAOB, except
			 that each member shall receive travel expenses, including per diem in lieu of
			 subsistence, in accordance with applicable provisions under subchapter I of
			 chapter 57 of title 5, United States Code.
			(f)MeetingsThe
			 FAOB shall meet at the call of the Chairman of the FAOB.
			(g)Staff
				(1)In
			 generalThe FAOB may appoint
			 and fix the pay of any personnel that the FAOB considers appropriate to carry
			 out its duties under this Act.
				(2)Experts and
			 consultantsThe FAOB may procure temporary and intermittent
			 services under section 3109(b) of title 5, United States Code.
				(3)Staff of
			 agenciesUpon request of the FAOB, the head of any Federal
			 department or agency may detail, on a reimbursable basis, any of the personnel
			 of that department or agency to the FAOB to assist it in carrying out its
			 duties under this Act.
				(h)Powers
				(1)Hearings and
			 sessionsThe FAOB may, for
			 the purpose of carrying out this Act, hold hearings, sit and act at times and
			 places, take testimony, and receive evidence as the FAOB considers appropriate
			 and may administer oaths or affirmations to witnesses appearing before
			 it.
				(2)Powers of
			 members and agentsAny member or agent of the FAOB may, if
			 authorized by the FAOB, take any action which the FAOB is authorized to take by
			 this Act.
				(3)Obtaining
			 official dataThe FAOB may secure directly from any department or
			 agency of the United States information necessary to enable it to carry out
			 this Act. Upon request of the Chairman of the FAOB, the head of that department
			 or agency shall furnish that information to the FAOB.
				3.Requiring
			 agencies to conform to FAOB approved accounting practices and
			 standardsNotwithstanding any
			 other provision of law, a Federal financial regulatory agency shall, not later
			 than 180 days, or within a shorter time period as the FAOB may prescribe, after
			 the FAOB approves an accounting principle or standard, ensure that all rules
			 and regulations made by such agency conform with the approval made by the
			 FAOB.
		4.Transfer of
			 standard setting body oversight authority from the SEC to the FAOB
			(a)Securities Act
			 of 1933Section 19(b) of the
			 Securities Act of 1933 (15 U.S.C. 77s(b)) is amended—
				(1)by striking
			  Commission each place it appears and inserting Federal
			 Accounting Oversight Board;
				(2)by striking
			 subsection (a) and under section 13(b) of the Securities Exchange Act of
			 1934 and inserting the Federal Accounting Oversight Board Act of
			 2009; and
				(3)by striking
			 subsection (a) and section 13(b) of the Securities Exchange Act of
			 1934 and inserting the Federal Accounting Oversight Board Act of
			 2009.
				5.DefinitionsFor the purposes of this Act:
			(1)Federal
			 financial regulatory agencyThe term Federal financial
			 regulatory agency means—
				(A)the Office of Thrift Supervision;
				(B)the Federal
			 Deposit Insurance Corporation;
				(C)the National
			 Credit Union Administration;
				(D)the Securities and
			 Exchange Commission;
				(E)the Federal
			 Reserve System; and
				(F)the Office of the
			 Comptroller of the Currency.
				(2)Registered
			 public accounting firmThe term registered public
			 accounting firm shall have the same meaning as in section 2(a)(12) of
			 the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201(a)(12)).
			(3)Securities laws
			 definedThe term securities laws shall have the
			 same meaning as in section 3(a)(47) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78c(a)(47)).
			
